Citation Nr: 1313570	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  06-15 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).

(The issue of entitlement to waiver of recovery of an overpayment of compensation benefits in the amount of $10,755.33 is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1979 to May 1982.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's April 2006 substantive appeal, on VA Form 9, included a request for a hearing at the RO before a Veterans Law Judge of the Board.  In another statement submitted later in April 2006, however, requesting that he clarify the type of Board hearing he wanted, he asked instead that the RO go ahead and send his appeal directly to the Board (BVA) for its decision without a hearing, so he withdrew his hearing request.  See 38 C.F.R. § 20.704(e) (2012).

In June 2010 the Board remanded his TDIU claim to the RO via the Appeals Management Center (AMC) for further development and consideration, including especially providing him Veterans Claims Assistance Act (VCAA) notice and having him reexamined to reassess the severity of his service-connected disability, namely, his posttraumatic stress disorder (PTSD) - particularly insofar as its impact on his ability to obtain and maintain substantially gainful employment consistent with his prior work experience, level of education and training.

Still further development of this claim is required, however, so the Board is again remanding this claim to the RO via the AMC in Washington, DC.


REMAND

The Veteran contends that, because of his PTSD, he is unable to work and therefore is entitled to a TDIU.  Unfortunately, another remand of this claim is required.  Although the Board sincerely regrets the additional delay that inevitably will result, it is necessary to ensure there is a complete record upon which to decide this claim so he is afforded every possible consideration.

The Veteran has had a 70 percent rating for his PTSD effectively since February 2002.

A TDIU may be assigned where the schedular rating is less than total, meaning less than 100 percent, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation - provided that, if there is only one service-connected disability, it is rated as at least 60-percent disabling, and if there are two or more disabilities, at least one is rated as at least 40-percent disabling and there is sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  As the Veteran's PTSD is rated as 70-percent disabling, he meets the schedular requirements of § 4.16(a) for a TDIU, that is, without having to resort to the special extra-schedular provisions of § 4.16(b).  The Board still has to determine, however, whether he is indeed unemployable on account of his PTSD.

As already alluded to, one of the reasons the Board previously remanded this claim in June 2010 was to have him reexamined to reassess the severity of his PTSD - particularly insofar as its impact on his ability to obtain and maintain substantially gainful employment consistent with his prior work experience, level of education and training.

He had this requested VA compensation examination in January 2012.  The examiner performed a mental status evaluation and provided an opinion as to whether the Veteran's PTSD, acting alone, renders him unable to secure or follow a substantially gainful occupation, ultimately finding that it does not.  Unfortunately, as the Veteran's representative more recently pointed out in a March 2013 brief, that January 2012 VA examiner also discussed the issue of the Veteran's employability with various correctional staff employees and obtained their opinions on his behavior while incarcerated.  The VA examiner apparently also reviewed a report from the correctional staff, which is not included in the claims file.

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that once VA endeavors to provide a medical examination for a medical opinion concerning a claim, it must ensure the examination or opinion is adequate.  Moreover, procedural due process requires that VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").  

In providing an opinion, the examiner can rely upon information provided by the Veteran during the course of the examination, evidence in the claims file, or any additional medical treatise information.  If outside information, other than medical treatises, is relied on, this evidence should be included with the claims file for the Board to review.  Here, though, the January 2012 VA examiner apparently has relied at least to some extent on medical or other evidence that is not in the claims file, so not available for the Board to also consider.  This especially includes the information obtained from the prison correctional staff concerning the Veteran.

Accordingly, this TDIU claim is REMANDED for the following additional development and consideration:

1.  Have the VA compensation examiner that performed the January 2012 mental status evaluation of the Veteran's PTSD, following and as a result of the Board's prior remand, supplement the claims file with the documentary records of all reports or conversations he had with the correctional staff concerning the Veteran's behavior, etc., which in turn this examiner apparently considered or relied on to some extent when commenting on whether the Veteran's PTSD renders him unemployable.

If the actual reports or the records of those conversations were not actually documented, or are no longer documented, have the January 2012 VA examiner expressly indicate this and discuss why this documentary evidence, even if not actually apart of the record, does not compromise his ultimate conclusion regarding the Veteran's employability.

In his response, this VA examiner must address the arguments the Veteran's representative more recently raised on the December 2012 VA Form 646 and in the March 2013 Informal Brief Presentation regarding his reliance on this other information obtained from the correctional staff in forming the basis of his opinion concerning the Veteran's employability.

If, for whatever reason, it is not possible or feasible to have this same VA examiner provide this further comment (supplemental opinion), then have someone else do it that is qualified.  In this eventuality, this may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or he/she can provide the necessary additional comment merely by reviewing the existing evidence in the claims file.

2.  Then readjudicate this TDIU claim in light of this and all other additional evidence.  If this claim continues to b denied, in whole or in part, send the Veteran and his representative another Supplemental Statement of the Case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


